UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7360


STANLEY PRESTON POLITE,

                      Plaintiff - Appellant,

          v.

JONATHAN CHAPLIN, Lawyer SC Bar 8706,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:11-cv-02072-CMC)


Submitted:   February 16, 2012            Decided:   February 22, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley Preston Polite, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stanley Polite seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing without prejudice his 42 U.S.C. § 1983 (2006) action

pursuant    to    28    U.S.C.     § 1915(e)(2)(B)      (2006)   for    failure    to

state   a   claim      on   which    relief     could   be   granted.      We    have

reviewed the record and find no reversible error.                      Accordingly,

we affirm the district court’s judgment.                Polite v. Chaplin, No.

3:11-cv-02072-CMC (D.S.C. Sept. 19, 2011).                      We dispense with

oral    argument       because     the    facts   and   legal    contentions      are

adequately       presented    in    the    materials    before    the    court    and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                            2